Name: Commission Regulation (EC) NoÃ 222/2005 of 10 February 2005 amending Regulation (EC) NoÃ 1943/2003 as regards the exchange rate applicable for the implementation of aid to producer groups granted preliminary recognition in the fruit and vegetable sector
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural structures and production;  agricultural policy;  economic policy;  monetary economics;  monetary relations
 Date Published: nan

 11.2.2005 EN Official Journal of the European Union L 39/17 COMMISSION REGULATION (EC) No 222/2005 of 10 February 2005 amending Regulation (EC) No 1943/2003 as regards the exchange rate applicable for the implementation of aid to producer groups granted preliminary recognition in the fruit and vegetable sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 48 thereof, Whereas: (1) Article 3(2) of Commission Regulation (EC) No 1943/2003 of 3 November 2003 laying down rules for the application of Council Regulation (EC) No 2200/96 as regards aid to producer groups granted preliminary recognition (2) sets the calculation parameters and the ceilings for the aid provided for in Article 14(2)(a) of Regulation (EC) No 2200/96. These parameters and ceilings are not prices or amounts which are either granted or collected. Articles 2 and 3 of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (3) do not, therefore, apply to them. (2) These parameters and ceilings apply to each of the aid instalments referred to in point (d) of the first subparagraph of Article 3(2) of Regulation (EC) No 1943/2003. To express them in the national currencies of the non-participating Member States within the meaning of Article 1 of Regulation (EC) No 2799/98, the exchange rates in force on the first day of the period for which the aid is granted should be used. (3) Regulation (EC) No 1943/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph 3 is hereby added to Article 3 of Regulation (EC) No 1943/2003: 3. The exchange rate applicable to the amounts in euro referred to in paragraph 2 shall be the rate most recently published by the European Central Bank prior to the first day of the period for which the aid in question is granted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 286, 4.11.2003, p. 5. Regulation as amended by Regulation (EC) No 2113/2004 (OJ L 366, 11.12.2004, p. 10). (3) OJ L 349, 24.12.1998, p. 1.